Case 9:18-cv-81680-RAR Document 14 Entered on FLSD Docket 01/28/2019 Page 1 of 4



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                        WEST PALM BEACH DIVISION


  CERTAIN UNDERWRITERS AT LLOYDS                                              CASE NO. 18-cv-81680-RLR
  OF LONDON SUBSCRIBING TO
  POLICY NO. B0799MC029630k,
  Foreign Corporations,

             Plaintiff,

  v.

  PERO FAMILY FARM FOOD CO., LTD.,
  a Florida corporation.

        Defendants.
  __________________________________/
  PERO FAMILY FARM FOOD CO.,                                        CASE NO. 18-cv-81572- Middlebrooks
  LTD., a Florida corporation,

             Plaintiff,

  v.

  CERTAIN UNDERWRITERS AT LLOYD’S,
  LONDON,

             Defendant.
                                                                    /

   PLAINTIFF/COUNTER-DEFENDANT’S CERTIFICATE OF INTERESTED
        PERSONS AND CORPORATE DISCLOSURE STATEMENT

             Plaintiff/Counter-Defendant, CERTAIN UNDERWRITERS AT LLOYDS OF

  LONDON             SUBSCRIBING               TO      POLICY           NO.     B0799MC029630K                (“Certain

  Underwriters”), by and through its undersigned counsel, hereby responds to the

  following by stating:

         1)    the name of each person, attorney, association of persons, firm, law
  firm, partnership, and corporation that has or may have an interest in the outcome
  of this action — including subsidiaries, conglomerates, affiliates, parent
  corporations, publicly-traded companies that own 10% or more of a party’s stock,
  and all other identifiable legal entities related to any party in the case:


                                    H AM I LT ON, MI L L E R & B I RT HI SE L, L LP
       150 Southeast Second Avenue, Suite 1200 · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 9:18-cv-81680-RAR Document 14 Entered on FLSD Docket 01/28/2019 Page 2 of 4



  The following entities (including its members) have or may have an
  interest in the outcome of this action.
          •        The Underwriters subscribing to the Subject Cargo Policy are
  several syndicates at Lloyds of London, which include Newline Syndicate
  1218, Barbican Syndicate 1955, Advent Syndicate 0780, and the consortium
  of syndicates designated as PCG 9146. Syndicate PCG 9146 is comprised of
  Pioneer Syndicate 1980, Antares Syndicate 1274, XL Catlin Syndicate 2088,
  and Argo Global Syndicate 1200.
          •        Each of these syndicates is, in turn, comprised of members of
  Lloyd’s of London that subscribe to or provide the capital necessary to
  underwrite the Subject Cargo Policy.
          •        A Managing Agent manages each syndicate.
          •        Newline Corporate Name Limited is the sole member of
  Newline Syndicate 1218.
          •        Barbican Corporate Member Limited is the only member of
  Barbican Syndicate 1955.
          •        Advent Capital Limited is the sole member of Advent Syndicate
  0780.
          •        Liberty Corporate Capital Limited is the sole member of
  Pioneer 1980.
          •        Antares Capital Limited, Antares Underwriting Limited, and
  Treimco Limited are the only members of Antares Syndicate 1274.
          •        China Re UK Limited is the sole member of XL Catlin
  Syndicate 2088.
          •        Numerous individual Names make up Argo Global Syndicate
  1200.

        2)    the name of every other entity whose publicly-traded stock, equity, or
  debt may be substantially affected by the outcome of the proceedings:

     •    Same as above.


                                                         -2-
                                H AM I LT ON, MI L L E R & B I RT HI SE L, L LP
   150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 9:18-cv-81680-RAR Document 14 Entered on FLSD Docket 01/28/2019 Page 3 of 4



         3)    the name of every other entity which is likely to be an active
  participant in the proceedings, including the debtor and members of the creditors’
  committee (or twenty largest unsecured creditors) in bankruptcy cases:

     •   None

         4)    the name of each victim (individual or corporate) of civil and criminal
  conduct alleged to be wrongful, including every person who may be entitled to
  restitution:

     •   None.

         Certain Underwriters certify that, except as disclosed above, it is unaware of

  any actual or potential conflict of interest involving the district judge and

  magistrate judge assigned to this case, and will immediately notify the Court in

  writing upon learning of any such conflict.



         Respectfully submitted,

                                                       /s/ Krista Fowler Acuña
                                                       Krista Fowler Acuña
                                                       Fla. Bar No. 650791
                                                       kacuna@hamiltonmillerlaw.com
                                                       Yolyvee Y. Rivera
                                                       Fla. Bar No. 0074188
                                                       yrivera@hamiltonmillerlaw.com
                                                       HAMILTON, MILLER & BIRTHISEL, LLP
                                                       Attorneys for Plaintiff
                                                       150 Southeast Second Avenue, Suite 1200
                                                       Miami, Florida 33131-2332
                                                       Telephone: 305-379-3686
                                                       Facsimile: 305-379-3690




                                                         -3-
                                H AM I LT ON, MI L L E R & B I RT HI SE L, L LP
   150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
Case 9:18-cv-81680-RAR Document 14 Entered on FLSD Docket 01/28/2019 Page 4 of 4



                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 28, 2019, I electronically filed the
  foregoing document with the Clerk of the court using CM/ECF. I also certify that the
  foregoing document is being served this day on all counsel of record or pro se parties
  identified on the attached Service List in the manner specified, either via
  transmission of Notices of Electronic Filing generated by CM/ECF or in some other
  authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.


                                                                 /s/ Krista Fowler Acuña
                                                                 Krista Fowler Acuña


                                                   SERVICE LIST

  Gina Clausen Lozier, Esq.
  Fla. Bar No. 38985
  gclausen@bergersingerman.com
  Christopher B. Choquette, Esq.
  Fla. Bar No. 68475
  cchoquette@bergersingerman.com
  drt@bergersingerman.com
  BERGER SINGERMAN LLP
  One Town Center Road, Suit 301
  Boca Raton, Florida 33486
  Telephone: 561-241-9500
  Facsimile: 561-998-0028
  Attorneys for Defendant




                                                         -4-
                                H AM I LT ON, MI L L E R & B I RT HI SE L, L LP
   150 Southeast Second Avenue, Suite 1200, · Miami, Florida 33131 · Telephone: 305-379-3686 · Facsimile: 305-379-3690
